This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                             Petitioner

                                     v.

                      Nicholas T. RAINES
               Lance Corporal (E-3), U.S. Marine Corps
                  Accused / Real Party in Interest

                        _________________________

                       Nicholas S. Henry
             Lieutenant Colonel (O-5), U.S. Marine Corps
                            Respondent

                        _________________________

                             No. 202200081

                        _________________________

                           Decided: 11 May 2022

         Review of Petition for Extraordinary Relief in the Nature
                          of a Writ of Mandamus

                              Military Judge:
                             Nicholas S. Henry

 Arraignment 25 October 2021 before a general court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina.
                 United States v. Raines, NMCCA No. 202200081
                               Opinion of the Court

                                 For Petitioner:
                    Lieutenant Gregory A. Rustico, JAGC, USN
                         Major Kerry Friedewald, USMC

                            For Real Party in Interest:
                       Lieutenant Aiden Stark, JAGC, USN

   Senior Judge STEPHENS delivered the opinion of the Court, in which
   Chief Judge MONAHAN and Judge DEERWESTER joined.

                             _________________________

                   PUBLISHED OPINION OF THE COURT

                             _________________________

STEPHENS, Senior Judge:
    Chief Justice Roberts once said, “Judges are like umpires. Umpires don’t
make the rules, they apply them. The role of an umpire and a judge is critical.
They make sure everybody plays by the rules, but it is a limited role. Nobody
ever went to a ball game to see the umpire.” 1 With that in mind, we consider
whether a military judge may strike a term in a negotiated plea agreement and
then rewrite the agreement to his own liking over the objection of one or both
of the parties. The President does not have a line-item veto and neither does a
military trial judge. We answer in the negative.

                                  I. BACKGROUND

A. United States v. Alkazahg
    In September 2021, this Court published an opinion in United States v. Al-
kazahg. 2 That case was a guilty plea involving a Marine who had made some
vague threatening statements toward his command as he was departing Ha-
waii to go on leave in Nebraska. While on leave he was placed on a list shared
by the Department of Defense with various law enforcement agencies showing
he was absent without leave and dangerous. When he attempted entry onto a




   1  Confirmation Hearing on the Nomination of John G. Roberts, Jr. to be Chief Jus-
tice of the United States: Hearing before the Committee of the Judiciary, 109 Cong. 55
(2005) (Statement of John. G. Roberts, Jr.).
   2   United States v. Alkazahg, 81 M.J. 764 (N-M. Ct. Crim. App. 2021).


                                           2
                  United States v. Raines, NMCCA No. 202200081
                                Opinion of the Court

nearby Air Force base, he was detained and his vehicle was searched where
firearms and ammunition were discovered.
    He eventually pleaded guilty to various charges and specifications and did
so under the new sentencing structure pursuant to the Military Justice Act of
2016 [MJA 16]. One feature of MJA 16 is “segmented” sentencing rather than
“unitary” sentencing. In segmented sentencing by a military judge, a service-
member will be sentenced to confinement or fines for each individual specifi-
cation, rather than the military judge announcing a unitary sentence for the
entirety of the specifications. One of the other features of MJA 16 is that the
parties can negotiate for minimum and maximum punishments, and those
punishments can be the same in the plea agreement.
     In Alkazahg, we took issue with three of the plea agreement’s terms. The
appellant’s confinement for the various specifications was to be served concur-
rently, with the largest confinement time set at 36 months. He was to be con-
fined for 24 months for violating Article 107, UCMJ, when he told his gunnery
sergeant what could be described as a “white lie.” He was to be confined for 24
months for an additional specification of violating Article 107 for a transitory
lie the appellant told to a law enforcement officer as he was about to search his
vehicle. The appellant was also to be confined for 24 months for a fraudulent
enlistment (the facts of which we will not review here). We affirmed the con-
finement for each of those specifications for only 30 days, 12 months, and 30
days, respectively. In conducting our sentence appropriateness analysis, we
noted:
             We remind military judges, counsel, staff judge advocates,
         and convening authorities, that despite the changes from MJA
         16, military judges are still empowered to decline to accept terms
         contained in plea agreements that violate public policy, appel-
         late case law, or fail to adhere to basic notions of fundamental
         fairness. See United States v. Soto, 69 M.J. 304, 307 (C.A.A.F.
         2011); United States v. Hall, 26 M.J. 739, 743 (N-M. Ct. Mil. Rev.
         1988). 3

B. The Military Judge Rejected a Term in the Plea Agreement
   The Real Party in Interest, Lance Corporal (E-3) [LCpl] Raines, was under
investigation for various sexual misconduct stemming from his requests to a
woman to masturbate her two-year-old son and send him a recording of the




   3   Id. at 787 n.129.


                                         3
               United States v. Raines, NMCCA No. 202200081
                             Opinion of the Court

act. Lance Corporal Raines also possessed a video where he engaged in sex-
ually explicit conduct with a minor. He was charged with:
           Soliciting a woman to produce child pornography in violation
       of Article 82, UCMJ [Charge I, Specification 1];
          Soliciting the same woman to distribute the video [Charge I,
       Specification 2];
          Soliciting the woman to masturbate her two-year-old son
       [Charge I, Specification 3];
         Possessing child pornography in violation of Article 134,
       UCMJ [Charge II, Specification 1];
          Producing child pornography [Charge II: Specification 2];
       and
           Distributing child pornography to himself [Charge II: Speci-
       fication 3].
Each specification under Charge I allowed for a maximum punishment of total
forfeitures, 10 years’ confinement, and a dishonorable discharge, as did Speci-
fication 1 of Charge II. Specifications 2 and 3 of Charge II, were the same, but
allowed for 30 and 20 years’ confinement, respectively.
    Lance Corporal Raines, with the assistance of his trial defense counsel, en-
tered into plea agreement negotiations with the convening authority. Lance
Corporal Raines offered to plead guilty to soliciting the woman to masturbate
her two-year-old son if the convening authority would drop the remaining
charges. For sentencing, LCpl Raines offered to be sentenced to reduction to
E-1 and to receive forfeitures. He offered to not have any fines imposed on him.
For a confinement range, he offered a minimum of two months and a maximum
of four months. Finally, in his offer, he agreed the military “shall” adjudge him
a bad-conduct discharge.
    The convening authority countered the offer of the two-to-four month range
for confinement with his own offer of six-to-eight months. Lance Corporal
Raines accepted. About a week later, the trial counsel notified the trial judici-
ary at Camp Lejeune that LCpl Raines and the convening authority had a plea
agreement. He sent it and the stipulation of fact to the judiciary as part of a
joint motion for docketing. About a month later, the parties appeared before
the Respondent for a guilty plea.
   But the military judge did not accept the plea agreement as the parties had
written it. Rather than reject the entire plea agreement—or inform the parties
that he was rejecting the plea agreement because of a particular term or
terms—he struck a single provision and believed he could continue with the


                                       4
                 United States v. Raines, NMCCA No. 202200081
                               Opinion of the Court

guilty plea with his amendment to their plea agreement. Specifically, the mil-
itary judge struck the term “A Bad Conduct Discharge shall be adjudged.”
    Both the Government and LCpl Raines objected. The Government eventu-
ally filed a bench brief with the military judge arguing that he did not have
any authority to rewrite a term that he found objectionable in the plea agree-
ment. The military judge informed LCpl Raines that he intended to rewrite the
term and proceed with the plea agreement, and that LCpl Raines would have
the opportunity to argue that he should not receive a punitive discharge and
the Government would be free to argue that he could receive a dishonorable
discharge.

C. The Government Sought a Writ of Mandamus
    The Government and LCpl Raines both wanted to move forward with the
guilty plea according to the terms they negotiated in their plea agreement. To
that end, the Government filed a Petition for a Writ of Mandamus with this
Court. In addition to the charge sheet, plea agreement, and stipulation of fact,
the Petition included the Government’s bench brief to the military judge and
the relevant transcripts. The Petition also included declarations from LCpl
Raines and the Senior Trial Counsel [STC] at Camp Lejeune. Lance Corporal
Raines stated that he intended to be bound by the terms of his plea agreement.
The STC’s declaration recounted several other cases at Camp Lejeune where
the military judges expressed similar views concerning their authority to strike
terms in plea agreements.
    Here, the Government filed a Petition with this Court seeking a stay of the
proceedings below and a writ of mandamus to vacate the military judge’s ruling
that he had authority to strike the term requiring him to award a bad-conduct
discharge. We granted the Government’s request for a stay. The Real Party in
Interest, LCpl Raines, elected not to file a responsive pleading. The Respond-
ent relied on his written ruling contained in the record. 4

                                  II. DISCUSSION

    As a preliminary matter, we are satisfied we have jurisdiction to consider
this writ and to issue it under the All Writs Act. 5 Such a writ is in aid of this



   4 Petitioner’s Motion to Attach, Apr. 29, 2022 (containing Military Judge’s Supp.
Ruling, Apr. 27, 2022).
   5   28 U.S.C. § 1651 (2018).




                                         5
                  United States v. Raines, NMCCA No. 202200081
                                Opinion of the Court

Court’s jurisdiction and is also necessary under the circumstances. Under Ar-
ticle 66, UCMJ, this Court has jurisdiction over all cases where the punish-
ment includes a punitive discharge. Given that this is the precise issue impel-
ling the writ, this clearly falls within this Court’s potential jurisdiction. 6 Fur-
ther, the issuance of the writ is necessary because the Government, and indeed
LCpl Raines, too, is left without any realistic and timely method to attain re-
lief. We now turn to whether the Government is entitled to a “clear and indis-
putable” right to the issuance of the writ and whether it is appropriate under
the circumstances. 7
    First, our statement in Alkazahg was not a judicial grant of plenary au-
thority for military judges to exercise a line-item veto over specific terms in
plea agreements. Even if we thought that was a good idea, we have no author-
ity to grant such power to the trial judiciary. We were simply reminding the
trial judiciary that despite the bevy of changes from MJA 16, they still had the
inherent gatekeeping authority—and duty—to reject plea agreements that “vi-
olate public policy, appellate case law, or fail to adhere to basic notions of fun-
damental fairness.” 8 We used the phrase “terms contained in plea agreements”
because we were referencing the “terms” of the segmented sentencing that ap-
peared to bind the military judge in that case. 9 This is in line with the Court
of Appeals for the Armed Forces’ [CAAF] statement in United States v. Soto:
“Relatedly, it is the military judge’s ‘responsibility to police the terms of the
pretrial agreements to insure compliance with statutory and decisional law as
well as adherence to basic notions of fundamental fairness.’ ” 10 This considers
the practical effect of letting the parties know what terms were causing the
entire plea agreement to be rejected. The parties should not have to guess as
to what term, or terms, caused the plea agreement to be rejected when they go
back to the negotiating table.
    Under Article 53a(b), UCMJ, Rule for Court-Martial [R.C.M.] 705(c)(1)(B),
R.C.M. 910(f), and relevant case law, military judges do have authority to re-
ject a term, or terms, in a plea agreement. But that authority does not include



   6   United States v. Brown, 81 M.J. 1 (C.A.A.F. 2021).
   7   Hasan v. Gross, 71 M.J. 416, 418 (C.A.A.F. 2012) (citation omitted).
   8   Alkazahg, 81 M.J. at 787 n.129.
   9   Id.
   10 United States v. Soto, 69 M.J. 304, 307 (C.A.A.F. 2011) (quoting United States v.
Partin, 7 M.J. 409, 412 (C.M.A. 1979)) (emphasis added).




                                            6
                  United States v. Raines, NMCCA No. 202200081
                                Opinion of the Court

excising out a single term or terms, or otherwise rewriting the agreement as
they see fit, and then proceeding with the new plea agreement over the objec-
tion of the parties. Rather, our dicta in Alkazahg must be read in conjunction
with the UCMJ, the Rules for Courts-Martial, and relevant case law. Article
53a(b)(5), UCMJ, requires that a military judge “shall reject a plea agreement,”
when one or more of its terms make it “contrary to, or inconsistent with, a
regulation prescribed by the President with respect to terms, conditions, or
other aspects of plea agreements.”
    In United States v. Green, 11 the Court of Military Appeals explained that
“[w]here the plea bargain encompasses conditions which the trial judge be-
lieves violate either appellate case law, public policy, or the trial judge’s own
notions of fundamental fairness, he should, on his own motion, strike such pro-
visions from the agreement with the consent of the parties.” 12 Thus, absent the
parties’ consent to such judicial modifications, a military judge may only choose
to reject the entire agreement based on the objectionable term or terms in-
cluded within the agreement. 13 Article 53a(b)(1), UCMJ, states that a military
judge “shall reject a plea agreement” that contains a provision that has not
been accepted by both parties. It is obvious that neither the Government nor
LCpl Raines is willing to accept the new judicially imposed term in this plea
agreement concerning whether to award a punitive discharge and what kind
of discharge it might be. This takes us to R.C.M. 705(c)(1)(A) and (B). A mili-
tary judge must reject a “term or condition in a plea agreement” if “the accused
did not freely and voluntarily agree to it.” 14 A military judge must also reject a
“term or condition” in a plea agreement plea that deprives an accused of,
among other things, his “right to due process.” 15 Lance Corporal Raines did not
freely and voluntarily agree to the judicially amended provision in the plea
agreement.
    Under R.C.M. 910(f), a military judge may not accept a plea agreement if
it violates R.C.M. 705, or if either party does not understand or agree to the
plea agreement’s terms. R.C.M. 910(f) also states that if the military judge re-
jects a plea agreement, he shall issue a statement explaining the basis for the



   11   United States v. Green, 1 M.J. 453 (C.M.A. 1976).
   12   Green¸ 1 M.J. at 456 (emphasis added).
   13   Article 53a(b)(5), UCMJ (emphasis added).
   14   R.C.M. 705(c)(1)(A).
   15   R.C.M. 705(c)(1)(B).




                                            7
                  United States v. Raines, NMCCA No. 202200081
                                Opinion of the Court

rejection—where we assume the military judge would state what term or terms
are objectionable and explain why—and allow the accused to withdraw his
plea. The military judge then would inform the accused that the full range of
lawful punishments could apply. Here, neither party agrees to the military
judge’s re-write of the plea agreement’s terms. Therefore, under the Rule, the
military judge must reject the new plea agreement he wrote because the par-
ties themselves do not agree with it and because he has no authority under any
rule, statute, or case law to exercise a line-item veto. 16 Just as the umpire is
not a ballplayer, a military judge is not a party to a plea agreement. But like
the umpire, he ensures a plea agreement is conducted according to the rules.
    The military judge’s justifications derive from our dicta in Alkazahg and a
due process argument that a military judge is not required to merely be an
“arm of the command” in sentencing. 17 As we have already explained, the dicta
in Alkazahg is merely a reminder that, despite the changes in MJA 16, military
judges are not just passive observers during a guilty plea. But they may only
act within the boundaries of the UCMJ and the Rules for Courts-Martial.
    Military judges are not required to be mere functionaries of a convening
authority. While it is true that MJA 16 may reduce the discretionary decision-
making a military judge can have in sentencing, the military judge’s judicial
gatekeeping functions are still central to the process of pleading guilty. How-
ever, we do not discern in any way that the congressional removal of executive
power from convening authorities over the last decade vested military judges
with the executive authority to re-write plea agreements and force one or both
of the parties to accept the new agreement.
    In Ortiz v. United States, 18 the Supreme Court definitively answered the
question as to whether it possessed jurisdiction over CAAF cases. In answering
in the affirmative, the Supreme Court noted the “military justice system’s es-
sential character” is “judicial.” 19 Whatever limitations MJA 16 may have for



   16  While a military judge can tell the parties what term or terms is causing the
entire plea agreement to be rejected, the military judge cannot become a party to the
negotiations by suggesting how to alter the plea agreement. Supervisory counsel and
staff judge advocates are more than qualified to assist the parties, but the military
judge may not.
   17   Military Judge’s Supp. Ruling at 5.
   18   Ortiz v. United States, ___ U.S. ___, 138 S. Ct. 2165 (2018).
   19   Id. at 2174.




                                              8
                  United States v. Raines, NMCCA No. 202200081
                                Opinion of the Court

military judges, the entire court-martial system is still judicial in nature and
is a far cry from (as described in Ortiz) General Ambrose Burnside’s special
commission to try persons within the Military Department of Ohio who were
aiding the Confederacy—which was not judicial in nature and therefore not
subject to the Supreme Court’s appellate jurisdiction. Ortiz stated that “courts-
martial have operated as instruments of military justice, not mere military
command.” 20 And that is still true, despite the changes from MJA 16. But noth-
ing in Ortiz countenances authority for a military judge to re-draft plea agree-
ments over the objections of one or both of the parties.
    It is commendable (and required) that military judges give such serious
consideration to each and every term in a plea agreement especially concerning
notions of fundamental fairness—which “refers to the particular interests of
an accused”—and public policy—which “generally refers to societal interests
above and beyond those of an individual accused.” 21 Unless both of the parties
agree to some new terms of their choosing that render the plea agreement ac-
ceptable to the military judge, then one or both of the parties could petition
this Court to order the military judge to accept the plea agreement. If we ac-
cepted the petition, we would then consider whether the military judge abused
his discretion. But we imagine that rejections of plea agreements by military
judges will continue to be extremely rare. 22




   20   Id. at 2175.
   21  United States v. Hall, 26 M.J. 739, 743 (N-M.C.M.R. 1988). We also note that
solicitation under Article 82, UCMJ, does not have the same mandatory or maximum
punishments as the completed act of sexual assault of a child under Article 120b,
UCMJ. However, even for the completed offense here, though Article 56(b)(2)(D) would
otherwise mandate a dishonorable discharge, under Article 53a(c)(1), a plea agreement
may include a term that nevertheless provides for a bad conduct discharge. It would
follow that society’s interest would not be grossly offended if an accused was allowed
to plead down to a bad conduct discharge for merely soliciting an offense when the
UCMJ specifically allows such a plea for the completion of that offense. See Article
53a(c)(1), UCMJ.
   22  The Military Justice Review Group [MJRG] drafted a Legislative Report for Ar-
ticle 53a, UCMJ. We note the MJRG recommended that a military judge have author-
ity to reject a plea agreement if the sentence agreement is “plainly unreasonable” and
such a decision would be reviewed for an “abuse of discretion.” See United States De-
partment of Defense Military Justice Review Group, Report of the Military Justice Re-
view Group Part I: UCMJ Recommendations, 33–34 (2015). While “[i]t is the statute,
and not the legislative history, which has meaning and the force of law,” we simply
note the MJRG’s conclusions match our own. In re Gilpin, 81 M.J. 702, 708 n.31 (N-M.
Ct. Crim. App. 2021).


                                          9
               United States v. Raines, NMCCA No. 202200081
                             Opinion of the Court

                              III. CONCLUSION

    After careful consideration, the petition for extraordinary relief in the na-
ture of a Writ of Mandamus is GRANTED. We VACATE the military judge’s
ruling in which he struck the term “A Bad Conduct Discharge shall be ad-
judged” from the plea agreement and remand this case to the convening au-
thority for action consistent with this Opinion.
   Chief Judge MONAHAN and Judge DEERWESTER concur.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                       10